Citation Nr: 0502713	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1985 and from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Parenthetically, the Board notes that the veteran was granted 
a total disability rating for compensation purposes by rating 
decision dated in August 2000.  If she desires to withdraw 
the current issue on appeal, she should do so in writing at 
the RO.


REMAND

After a review of the claims file, the Board finds that 
further medical development is in order.  The veteran asserts 
that she developed a gastrointestinal disorder while on 
active duty.  The Board notes a reference in a March 1991 
service medical records to "possible viral etiol[ogy] vs. 
gastritis."  In the alternative, it appears that she argues 
that she developed a gastrointestinal disorder as a result of 
her service in the Persian Gulf.  In this case, the Board 
finds that the issue of undiagnosed illness should be 
considered, including providing the veteran with the 
appropriate due process.  

Further, medical nexus opinions are needed with respect to 
the undiagnosed illness and direct service-connection aspects 
of the claim.  Moreover, a determination should be made as to 
whether there has been recent medical care, and whether there 
are any additional records that should be obtained.  

The veteran is advised that while the case is in remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO via the AMC for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) Tuscaloosa, 
Alabama, for the period from November 
2002 to the present.

2.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) Birmingham, 
Alabama, for the period from November 
2002 to the present.

3.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between her current 
gastrointestinal complaints and active 
military duty, to include an opinion with 
respect to undiagnosed illness.  

The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  After a physical 
examination, the examiner is requested to 
express an opinion as to the following:

?	Can the veteran's current complaints 
related to gastrointestinal distress 
be attributed to any known clinical 
diagnosis(es) and, if so, what is 
(are) the diagnosis(es)?
?	Does the record establish that the 
veteran's current complaints 
regarding gastrointestinal distress 
are at least as likely as not 
related to military service in the 
Persian Gulf?
?	In responding to these questions, 
the examiner should indicate the 
degree to which the opinion is based 
upon the objective findings of 
record as opposed to the history as 
provided by the veteran.
?	If it is determined that the 
veteran's complaints regarding 
gastrointestinal distress are not 
related to service in the Persian 
Gulf, then the examiner should 
provide an opinion as to a general 
medical nexus, if any, between the 
current complaints and military 
service, particularly her complaints 
of abdominal pain in March 1991.
	
4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


